United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-3669
                       ___________________________

                                 Rod M. Nussbaum

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

    Springfield R-XII School District; Pam Bodine, Member, Board of Education
      2004 - 2007 and in an Individual capacity; Kris Callen, Member, Board of
 Education 2003 - 2012 and in an Individual capacity; Bruce Chrisope; Conni Ess,
 Member, Board of Education 1996-2002 and in an Individual capacity; Dr. Mike
 Fancher, Member, Board of Education 1996 - 2002 and in an Individual capacity;
   Jerry Harmison, Member, Board of Education 2000 - 2006 and in an Individual
  capacity; Dr. Michael Hoeman, Member, Board of Education 2002 - 2011; Andy
 Hosmer, Member, Board of Education 2006 - 2012 and in an Individual capacity;
     Gerald Lee, Member, Board of Education 2006 - 2010 and in an Individual
    capacity; Mary Norman, Member, Board of Education 2002 - 2008 and in an
Individual capacity; Ralph Plank, Member, Board of Education 1998 - 2004 and in
 an Individual capacity; Dr. Tom Prater, Member, Board of Education 2008 - 2011
 and in an Individual capacity; Bruce Renner, Member, Board of Education 1994 -
2012 and in an Individual capacity; Debbie Tolliver, Member, Board of Education
     1998 - 2007 and in an Individual capacity; Jean Twitty, Member, Board of
                Education 2007 - 2010 and in an Individual capacity

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________
                             Submitted: August 29, 2014
                             Filed: September 10, 2014
                                   [Unpublished]
                                   ____________

Before BYE, SMITH, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

       In this appeal in a diversity case, Rod Nussbaum challenges the district court’s1
adverse grant of partial summary judgment, and the court’s findings of fact and
conclusions of law issued after a bench trial. Upon carefully reviewing the record
and the parties’ arguments on appeal, we find no basis for reversal. See Residential
Funding Co., LLC v. Terrace Mortg. Co., 725 F.3d 910, 915 (8th Cir. 2013) (grant
of summary judgment reviewed de novo; to avoid summary judgment, party must
substantiate its allegations with sufficient probative evidence that would permit
finding in its favor); Ofor v. Ocwen Loan Servicing, LLC, 649 F.3d 808, 813 (8th Cir.
2011) (in reviewing decision based on bench trial, findings of fact are reviewed for
clear error and interpretations of state law are reviewed de novo). In particular, we
find no merit to Nussbaum’s arguments challenging the district court’s conclusion
that certain defendants were not liable for failing to ensure that a performance bond
was received in accordance with Missouri law. See Union Pac. R.R. Co. v. St. Louis
Marketplace, Ltd. P’ship, 212 F.3d 386, 390-91 (8th Cir. 2000) (city board discharged
ministerial duty to require bond by transforming contractual bond requirement into
legal requirement, where board’s legislative function limited its power to ensure
compliance with ordinance). Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________


      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.

                                          -2-